Because appellant did not file her notice of appeal until June 17, we lack
                  jurisdiction to consider this appeal.      See Healy v. Volkstvagenwerk
                  Aktiengesellschaft,   103 Nev. 329, 331, 741 P.2d 432, 433 (1987) (noting
                  that an untimely notice of appeal fails to vest jurisdiction in this court).
                  Accordingly, we
                               ORDER this appeal DISMISSED.




                                                                                           , J.
                                                              Pickering   ,.   W(

                                                                                            J.
                                                            .124)te‘sar
                                                             Parraguirre


                                                                ikdr,
                                                              Saitta


                  cc: Hon. Kathleen E. Delaney, District Judge
                       Maria Pino
                       Smith Larsen & Wixom
                       Malcolm Cisneros/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
09) 1947A csepo